Citation Nr: 0944010	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO 
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
nephritic syndrome with hypertension. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2001 to 
January 2005.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2005 rating decision in which the RO in Togus, 
Maine granted, inter alia, service connection and assigned an 
initial rating of 30 percent for nephritic syndrome with 
hypertension, effective January 16, 2005.  In June 2005, the 
Veteran filed a notice of disagreement (NOD) with the 
disability rating assigned.  A statement of the case (SOC) 
was issued in February 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2006.

In a January 2006 rating decision, the RO granted a higher, 
initial rating of 60 percent for nephritic syndrome with 
hypertension, effective January 16, 2005.  In an October 2007 
rating decision, the RO continued the initial rating of 60 
percent for nephritic syndrome with hypertension, effective 
January 16, 2005.   The RO issued a supplemental SOC (SSOC) 
reflecting the continued denial of a higher rating for the 
disability in October 2007.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
nephritic syndrome with hypertension, the Board has 
characterized this claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO granted a higher, initial rating of 60 
percent for nephritic syndrome with hypertension, effective 
January 16, 2005, inasmuch as higher ratings for this 
disability are available, and the Veteran is presumed to seek 
the maximum available benefit for a disability, the claim for 
higher rating has been deemed to remain viable on appeal.  
Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2009, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC), in Washington, DC) for 
further action.  After completing the requested action, the 
RO continued the denial of a higher initial rating for the 
Veteran's service-connected nephritic syndrome with 
hypertension disability (as reflected in the August 2009 
SSOC), and returned the matter to the Board. 


During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Boston, 
Massachusetts, which has certified the case for appellate 
review. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished. 

2.  Since the January 16, 2005 effective date of the grant of 
service connection, the Veteran's service-connected nephritic 
syndrome with hypertension has been manifested by edema and 
chronic fatigue, but has not been shown  to be productive of 
BUN OF 40 to 80mg%;  a creatinine OF 4 to 8mg%; or  
generalized poor health characterized by anorexia or weight 
loss.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent 
for nephritic syndrome with hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7536 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, after the Veteran's disagreement with the 
initial rating assigned, the February 2006 SOC and a May 2009  
letter set forth the pertinent criteria for evaluating 
genitourinary disabilities.    The May 2009 letter also 
provided notice to the Veteran regarding the  information and 
evidence  needed to substantiate the claim for a higher 
rating for nephritic syndrome with hypertension, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence would be obtained 
by VA.  The May 2009 letter also notified the Veteran that he 
could send VA information that pertained to his claim and 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the August 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records-to include from the VA Boston Healthcare 
System, Jamaica Plain Campus  (as requested in the March 2009 
remand) and reports of VA examinations in September 2004 and 
August 2007.   Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran and by his representative, on his behalf.  The 
Board also notes that no further RO action on this matter is 
warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim  on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth  
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126. 

The Veteran's nephritic syndrome with hypertension is rated 
under 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7536 (2009).  
Hyphenated diagnostic codes are used when a rating under one 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 
4.27 (2009). Here, Diagnostic Code 7599 reflects that there 
is no diagnostic code specifically applicable to the 
Veteran's disability, and Diagnostic Code 7536, applicable to 
renal dysfunction, was found to be the most analogous disease 
or injury with similar functions affected, anatomical 
localization, and symptomatology.  38 C.F.R. § 4.20 (2009). 

Under Diagnostic Code 7536, a 60 percent rating is warranted 
for constant albuminuria with some edema; or definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101.

An 80 percent rating is warranted for persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.

A 100 percent rating is warranted when renal dysfunction 
requires regular dialysis, or precludes more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular. 

Considering the evidence of record in light of all the above, 
, the Board finds that an initial rating in excess of 60 
percent for the Veteran's nephritic syndrome with 
hypertension is not warranted at any point since the January 
16, 2005 effective date of the grant of service connection. 

On VA examination in September 2004, the examiner noted that 
in December 2003, the Veteran experienced swelling which 
resulted in a diagnosis of nephritic syndrome.  He had 
generalized edema.  The examiner noted that the Veteran 
continued to improve and the Veteran had lost weight as he 
was down to 190 pounds.  However in the last month the 
Veteran had swelling again and in did not feel quite as good 
as he did.  The diagnosis was nephritic syndrome.  Blood 
pressure readings were 122/80, 128/84 and 120/80.

An October 2004 VA lab report indicates that the Veteran had 
a lot of edema and shortness of breath.  His BUN was 20 and 
his creatinine was 1.1.  The report noted that the Veteran's 
BUN was 15 in May 2004 and 13 in August 2004.  The Veteran's 
creatinine was 1.1 in May 2004 and 0.9 in August 2004.

A February 2005 VA treatment note includes comment  that the 
Veteran had notable edema and was about 151 pounds above his 
baseline weight.  The Veteran reported fatigue since the 
onset of the disease.  Blood pressure was 118/78.

An April 2005 VA treatment note reflects  that the Veteran 
presented with no complaints as he denied any lower extremity 
edema, diarrhea, lightheadedness, dizziness or shortness of 
breath.

In April 2005, the Veteran underwent a renal consultation.  
The working diagnosis was minimal change in disease.  The 
Veteran continued to do well on cellcept and the prednisone 
taper with a low protein/creatinine ratio.  His BUN was 19 
and his creatinine was 1.0.  Blood pressure was 118/82.

In December 2005, the Veteran presented with complaints of 
fatigue but did not have anymore swelling.  His blood 
pressure reading was 103/67.

On VA examination in August 2007, the Veteran reported 
intermittent exacerbations of symptoms including swelling and 
nausea about two times a year.  The Veteran also reported 
that he was chronically fatigued.  BUN was 12 and creatinine 
was 0.9.  The diagnosis was minimal change in disease with 
lack of stamina, weakness or fatigue.

In December 2008, the Veteran had  a renal consultation. It 
was noted that the  Veteran had been on cellcept due to 
steroid dependence and frequent relapses.  Also noted was  
that the Veteran had no history of kidney disease or 
proteinuria, and that the  Veteran had never had a biopsy due 
to his solitary kidney.  BUN was 18 and creatinine was 0.8.  
The Veteran's blood pressure was 110/68.

A review of the pertinent evidence in this case, to include 
the including the VA treatment records and the results from 
the Veteran's September 2004 and August 2007 VA examinations, 
shows that the Veteran's  BUN has ranged  from a low of 12 to 
a high of 20 mg%, and that his creatinine level has ranged 
from a low of 0.8 to a high of 1.1 mg%.  While the Veteran 
has had intermittent edema, at no point  has the Veteran had 
a BUN of 40 to 80mg%; or, a creatinine level of 4 to 8mg%.

Further,  the Veteran has presented with complaints of 
chronic fatigue, lack of stamina and weakness, there is no 
evidence of anorexia or weight loss associated generalized 
poor health.  In this regard, while the September 2004 VA 
examiner noted that the Veteran had lost weight, he still 
weighed 190 pounds.  Moreover. A February 2005 VA treatment 
note indicates that the Veteran had notable edema and was 
about 151 pounds above his baseline weight.

The clinical evidence of record is also negative for 
objective evidence of markedly decreased function of kidney 
or other organ systems, including his cardiovascular system.

The Board also points out that hypertension at least 40 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7101 only supports the current 60 percent rating for the 
Veteran's renal dysfunction , as elevated blood pressure is 
not one of the criteria for an 80 or 100 percent rating under 
Diagnostic Code 7536. 

Under these circumstances, the record does not support a 
rating greater than 60 under Diagnostic Code 7536.   I.  
Moreover, no other diagnostic code provides a basis for any 
higher rating.  Even if the Veteran's disability could be 
evaluated on the basis of voiding dysfunction or urinary 
frequency, a 60 percent rating is the maximum assignable 
rating on this basis.   See 38 C.F.R. § 4.115a (2009).  The 
Veteran's disability also has not been shown to involve any 
other factor(s) that would warrant evaluating the disability, 
and assigning a higher rating, under any other provision of 
VA's rating schedule.. 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's nephritic 
syndrome with hypertension, pursuant to Fenderson, and that 
the claim for a higher initial rating in excess of 60 percent 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER


An initial rating in excess of 60 percent for nephritic 
syndrome with hypertension is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


